COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-13-00333-CV
Style:                              James Fonteneaux, Sr.
                                    v Normala Goff, Individually and as Heir to the Estate of John Goff
Date motion filed*:                 July 1, 2013
Type of motion:                     Motion for extension of time to file reporter’s record
Party filing motion:                Court reporter
Document to be filed:               Reporter’s record

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                               May 28, 2013
         Number of previous extensions granted:                0            Current Due date: May 28, 2013
         Date Requested:                                  July 31, 2013

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: July 31, 2013
                              The Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          The court reporter has filed an information sheet informing the court that appellant paid the fee for
          preparation of the reporter’s record on July 1, 2013 and requesting an extension of time to file the record
          until July 31, 2013. We grant the motion and order the court reporter to file the reporter’s record no
          later than July 31, 2013. See TEX. R. APP. P. 35.3(b)(3).



Judge's signature:       /s/ Jane Bland
                         X

Panel consists of        ____________________________________________

Date: July 19, 2013




November 7, 2008 Revision